           Case 1:19-cv-03826-ER Document 91 Filed 08/20/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                        Docket No. 1:19-cv-3826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                         JOINT STATUS REPORT
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                   Plaintiffs,

                 - against -

 DEUTSCHE BANK AG,

                                   Defendant,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                         Intervenor-Defendants.

        Pursuant to this Court’s order of July 20, 2021, the parties submit this status report concerning

future proceedings in this case:

                                     STATEMENT OF PARTIES

        Plaintiffs and Intervenor-Defendants are continuing to engage in negotiations intended to

narrow or resolve their disputes. In the last 30 days, the parties (including Deutsche Bank, AG

(“Deutsche Bank”), as the custodian of records) have further discussed the details of a potential
            Case 1:19-cv-03826-ER Document 91 Filed 08/20/21 Page 2 of 2




process for resolution and together the parties continue to work through considerations related to the

scope, logistics, and other factors implicated by the proposal. Because the parties need additional time

to discuss the process being proposed, all parties agree that an additional 30 days will aid those

negotiations and will further allow coordination with Deutsche Bank regarding the implementation

and other considerations of any agreed-upon process. To allow additional time for these discussions,

the parties respectfully request that the Court set a new date for a status report of September 20, 2021.



 Dated: August 20, 2021                                         Respectfully submitted,

  s/ Douglas N. Letter                                           s/ Patrick Strawbridge
 Douglas N. Letter                                              Patrick Strawbridge
 Todd B. Tatelman                                               CONSOVOY MCCARTHY PLLC
 Eric. R. Columbus                                              Ten Post Office Square
 Stacie Fahsel                                                  8th Floor South PMB #706
 OFFICE OF GENERAL COUNSEL                                      Boston, MA 02109
 U.S. HOUSE OF REPRESENTATIVES                                  patrick@consovoymccarthy.com
 5140 O’Neill House Office Bldg.
 Washington, D.C. 20515                                         William S. Consovoy
 (202) 225-9700                                                 Cameron T. Norris
 douglas.letter@mail.house.gov                                  CONSOVOY MCCARTHY PLLC
                                                                3033 Wilson Blvd., Ste. 700
 Counsel for the Committee on Financial Services and            Arlington, VA 22201
 Permanent Select Committee on Intelligence of the U.S.         (703) 243-9423
 House of Representatives                                       will@consovoymccarthy.com
                                                                cam@consovoymccarthy.com
  s/ Steven R. Ross
 Steven R. Ross                                                 Counsel for President Donald J. Trump, Donald J. Trump
 Raphael A. Prober                                              Jr., Eric Trump, Ivanka Trump, The Donald J. Trump
 Parvin D. Moyne                                                Revocable Trust, The Trump Organization, Inc., Trump
 Thomas C. Moyer                                                Organization LLC, DJT Holdings LLC, DJT Holdings
 AKIN GUMP STRAUSS HAUER & FELD LLP                             Managing Member LLC, Trump Acquisition LLC, and
 2001 K Street N.W.                                             Trump Acquisition, Corp.
 Washington, D.C. 20006
 (202) 887-4343

 Counsel for Deutsche Bank AG




                                                          -2-
